Citation Nr: 1760606	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for dermatitis prior to June 26, 2015, and in excess of 30 percent from June 26, 2015.

2.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a July 2015 rating decision, the Veteran's rating for dermatitis was increased to 30 percent with an effective date of June 26, 2015.  As this does not represent a full grant of the benefits sought, the matter remains on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In April 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issues of service connection for hypertension, PTSD, and a back condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  During the appeal period prior to June 26, 2015, the Veteran's dermatitis manifested in coverage of less than 5 percent of total and exposed body area and no systemic therapy or use of corticosteroids or other immunosuppressive drugs.  

2.  During the appeal period from June 26, 2015, the Veteran's dermatitis manifested in coverage of 20-40 percent of total body area and no systemic therapy or use of corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for dermatitis prior to June 26, 2015, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2017).

2.  The requirements for a disability rating in excess of 30 percent for dermatitis from June 26, 2015, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in January 2011 and June 2015 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The VA examiners considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's dermatitis has been evaluated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Diagnostic Code 7806 provides a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and there was no more than topical therapy required during the past 12-month period.  

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12 month period.  

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

For purposes of Diagnostic Code 7806, the use of topical corticosteroids does not mean systemic therapy although in some cases a topical corticosteroid could conceivably be administered on a large enough scale to affect the body as a whole.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).

Prior to June 26, 2015

During this period of the appeal, the Veteran underwent a VA examination for his skin condition in January 2011.  The VA examiner indicated a diagnosis for atopic dermatitis.  The examiner indicated that the Veteran's skin condition does not cause scarring or disfigurement of the head, face or neck.  The examiner indicated the Veteran does not have any benign or malignant skin neoplasms (including malignant melanoma).  The examiner indicated the Veteran does not have any systemic manifestations due to any skin diseases, such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma.

The examiner indicated that the Veteran had been treated with oral or topical medications in the previous 12 months for the skin condition and that it involved the use of topical corticosteroids, specifically hydrocortisone cream, with constant/near-constant use.  The examiner indicated there were no treatments or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner indicated there were no debilitating or non-debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

Physical examination indicated that less than 5 percent of the Veteran's total body area and exposed area were affected by his skin condition.  As to specific location, the examiner indicated anterior forearms.  The examiner indicated there was no acne or chloracne, vitiligo, or alopecia and no benign or malignant neoplasm or metastases related to the skin condition.  The examiner indicated there were no residual conditions or complications due to a neoplasm (including metastases) or its treatment.  The examiner also indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any skin condition.

The Veteran underwent another VA examination for his skin condition in November 2012.  However, the Board does not find this examination adequate.  The examiner did not provide total or exposed body area affected.  Nor did the examiner indicate the duration of all forms of systemic treatment in the previous 12 months.  Additionally, the examiner indicated that the Veteran has scars from his skin condition but did not specify size or location.  

As to lay statements, at his April 2017 hearing, the Veteran stated that he should be assigned a higher rating prior to June 26, 2015, because the symptoms he had prior to this date are the same symptoms he had when his rating was increased on this date.  He indicated he has the condition from the "top of his head" to the "bottom of his feet" and that he has to constantly use creams to keep his rashes under control.  

Having reviewed the evidence, medical and lay, the Board finds that a compensable rating cannot be granted for the Veteran's dermatitis prior to June 26, 2015.  The January 2011 VA examiner indicated that the Veteran's dermatitis affected less than five percent of the total body and exposed areas, which is commensurate with a noncompensable rating.  As such, a higher rating is not warranted during the period. 
A higher rating is not warranted as the medical evidence does not show total or exposed body areas affected or use of systemic treatment commensurate with any compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board acknowledges the Veteran's reports that his condition covers him from head to feet.  He is competent to report such observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to report observable symptoms).  However, as the January 2011 VA examiner applied appropriate medical testing and assessed the rating criteria specifically, the Board finds the examiner's assessment most probative in quantifying what percentage of the Veteran's total and exposed body area were affected.  Additionally, while the evidence shows that the Veteran regularly treated the skin disorder with topical medications during this period of the appeal, some of which were topical corticosteroids, there is no indication, and the Veteran has not alleged, that his skin disorder was treated with systemic therapy such as corticosteroids or other immunosuppressive drugs during this period of the appeal.  

The Board has also considered whether a higher or separate rating is warranted under other potentially applicable diagnostic codes.  The January 2011 VA examiner assessed whether the Veteran has scars associated with his skin condition but indicated that he does not.  As such, Diagnostic Codes 7804-7806 for scars is not applicable.  38 C.F.R. § 4.118.  Nor did the Veteran have tumors, neoplasms, or other related conditions during this period of the appeal for which a separate rating could be assigned.  

Given the evidence, the Board finds that a compensable rating for dermatitis is not warranted for the period of the appeal prior to June 26, 2015.  

From June 26, 2015

The Veteran underwent a VA examination for his skin condition in June 2015.  The examiner indicated a diagnosis of atopic dermatitis.  The examiner indicated that the conditions do not cause scarring and/or disfigurement of the face, head, or neck.  The examiner indicated there were no benign or malignant skin neoplasms and no systemic manifestations due to any skin diseases.  The examiner indicated that the Veteran had been treated with oral or topical medications in the previous 12 months for a skin condition, which involved oral medications, specifically tetracycline, for flare-ups of rashes with constant/near constant use in the previous 12 months.  The examiner also indicated use of topical corticosteroids and other topical medications, specifically clotrimazole, for rashes and with constant/near constant use in the previous 12 months.

The examiner indicated there were no treatments or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner indicated there were no debilitating or non-debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

Physical examination indicated that the Veteran's dermatitis covered 20-40 percent of his total body area and 5 to less than 20 percent for exposed areas.  The examiner indicated there was no acne, chloracne, vitiligo, alopecia or hyperhidrosis.  The examiner also indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any skin condition.

Having reviewed the evidence, medical and lay, the Board finds that a 30 percent rating is warranted for the Veteran's dermatitis from June 26, 2015.  The June 2015 VA examiner indicated that the Veteran's skin condition affects 20-40 percent of the total body, which is commensurate with a 30 percent rating.  However, a higher rating is not warranted.

A higher rating is not warranted as the medical evidence does not show total or exposed body percentages or use of systemic treatment commensurate with any higher rating.  The Board reiterates that the Veteran's use of topical creams, including corticosteroids, does not indicate systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Board has also considered whether a higher or separate rating is warranted under other potentially applicable diagnostic codes.  The record does not suggest that the Veteran had any notable scarring associated with his skin condition during this period of the appeal.  As such, Diagnostic Codes 7804-7806 for scars is not applicable.  38 C.F.R. § 4.118.  Nor did the Veteran have tumors, neoplasms, or other related conditions during this period of the appeal for which a separate rating could be assigned.  

Given the evidence, the Board finds that a 30 percent rating for dermatitis, but no higher, is warranted for the period of the appeal from June 26, 2015.  


ORDER

Entitlement to an initial compensable disability rating for dermatitis prior to June 26, 2015 is denied.

A disability rating of 30 percent for dermatitis from June 26, 2015, is granted.


REMAND

The Board finds that additional development is necessary regarding the remaining issues on appeal.  

Hypertension

The Veteran claims that his hypertension is related to exposure to Agent Orange in Vietnam during his active service.  A January 2014 primary care note from Sepulveda VA Medical Center (VAMC) indicates that the Veteran has hypertension.  A November 1972 military certificate indicates that the Veteran served in the Republic of Vietnam.  

However, there is no medical opinion of record addressing the Veteran's hypertension as it may relate to herbicide exposure.  Having served in Vietnam during the applicable time period, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e) lists the diseases covered by the regulation.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

At the outset, the Board notes that 38 C.F.R. § 3.309(e) specifically lists those diseases covered by the provision, and the list does not include hypertension.  Thus, a connection between the Veteran's hypertension and herbicide exposure cannot be presumed.  However, service connection could be established on a direct basis.  As such, the Board finds that an opinion is necessary as to whether there is any relation between the Veteran's hypertension and herbicide exposure, to include Agent Orange.  

The record does not reflect that the Veteran has undergone a VA examination for his hypertension, and the Board determines that one is necessary.  As the Veteran currently has hypertension, the record reflects that the Veteran was in Vietnam, and he has indicated that his hypertension is due to an event in Vietnam, the Board finds that the low threshold requirements for requiring a VA examination under the duty to assist have been met.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).   

PTSD

The Veteran claims that he has PTSD and that it is related to his active service.  Specifically, he has indicated that while he did not engage in combat in service, he provided combat assistance and was fearful of being attacked at any moment.  He also indicated that he had a friend who was killed by a sniper bullet, which also made him paranoid.

The Veteran submitted a March 2017 letter from a psychiatrist at West LA VAMC, which indicates that the Veteran has been diagnosed with PTSD related to his experiences in the military as well as obsessive compulsive disorder and panic disorder.  The psychiatrist indicated that these symptoms are reported as having "clearly" started after the Veteran returned from combat.  The Board does not find this opinion adequate.  As mentioned, the Veteran did not engage in combat.  While this statement may have been an oversight, overall the opinion is also conclusory.  Moreover, there are specific requirements for service connection for PTSD, which have not been met.  

Service connection for PTSD requires the following: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

As to 38 C.F.R. § 4.125(a) in this case, an assessment of PTSD for this Veteran must be in accordance with the DSM-V.  The Veteran's claim for PTSD was certified to the Board in July 2015.  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  

Moreover, the stressors cited by the Veteran have not been verified.  Lay statements alone are only sufficient to establish an in-service stressor where, in the absence of clear and convincing evidence to the contrary, the Veteran engaged in combat, the stressor is related to fear of hostile military or terrorist activity during service, or the Veteran was a prisoner of war.  38 C.F.R. § 3.304(f)(2)(3)(4).  In the instant case, the record does not reflect that the Veteran fits the parameters of these exceptions.  At his April 2017, the Veteran explicitly indicated that he did not engage in combat.  Nor is there any evidence to suggest that the other exceptions are applicable.  As such, the in-service stressor cannot be verified upon the Veteran's statements alone.  Nor is there sufficient information already of record to corroborate these stressors.  As such, remand is necessary to verify the Veteran's stressors and obtain an adequate medical opinion regarding a nexus.  

The record does not reflect that the Veteran has had a VA mental health evaluation, and the Board finds that one is necessary.  The record suggests that he has PTSD, and he has indicated that events occurred in service and that these events caused his PTSD.  As such, the Board finds that the low threshold requirements for requiring a VA examination under the duty to assist have been met.  See McClendon v. Nicholson, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).   

Back Condition 

The Veteran contends that his back condition is related to physical activity, such as carrying heavy backpacks, during service.  

The Veteran submitted an April 2017 letter from a Dr. G. indicating that he had been treating the Veteran since November 2016 and that it is his opinion that it is at least as likely as not that the Veteran's lumbago had its onset during his active military service back in 1972-1976.  Dr. G. reasoned that the Veteran has congenital scoliosis, which can be worsened by physical activity.  However, the Board does not find this opinion adequate.  The record suggests that the Veteran's back condition preexisted service.  The Veteran has indicated that he was diagnosed with scoliosis in the 1970s and that having to carry heavy equipment in service aggravated the condition.  Additionally, the Veteran's representative indicated at the April 2017 hearing that the issue here is the presumption of soundness, i.e. that the back condition existed prior to service but was worsened by service.  As such, a medical opinion that the condition had its onset in service is not probative of a nexus.  

As to the presumption of soundness, the Board notes at the outset that a back condition was not noted on the Veteran's May 1971 entrance examination.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service except as to defects noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (West 2012).  Thus, given that no back issues were noted at entry, the Veteran is presumed sound at entry in this case absent rebuttal of that presumption.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the VA must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the VA must rebut a statutory presumption of aggravation by showing by clear and unmistakable evidence either that: (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner v. Principi. 

Because the record suggests that the Veteran had back issues prior to service, an opinion as to whether or not he had a pre-existing condition is required.  

The record does not reflect that the Veteran has undergone a VA examination for his back condition, and the Board finds that one is necessary.  The record suggests that the Veteran currently has scoliosis, and he has indicated that events occurred in service, carrying heavy equipment, and that these events affected his back condition.  As such, the Board finds that the low threshold requirements for requiring a VA examination under the duty to assist have been met.  See McClendon v. Nicholson, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any treatment for his PTSD, hypertension or back condition. For any VA treatment records not already obtained, the RO should make sure they are associated with the file. For any private records, the RO should provide the Veteran with the appropriate authorizations so that these records can be obtained.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his hypertension and any relation to herbicide exposure, to include Agent Orange. 

For each exam requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

For each claimed condition, the examiner is advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

In addition to the Veteran's medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service.

Each opinion provided must be accompanied by a complete rationale. 

Regarding the Veteran's hypertension, the examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to exposure to Agent Orange or other herbicides.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's exposure to Agent Orange or other herbicides.    

3.  Regarding the Veteran's PTSD, contact the Veteran and request that he provide a detailed stressor statement regarding the stressors communicated during the April 2017 hearing.  Please advise the Veteran to be as specific as possible, such as providing names, location of the event(s), or statements from other individuals knowledgeable of the stressor event(s).

The RO should attempt to contact any and all appropriate record repositories as well for any relevant time period.  

After associating with the claims file all records and/or responses, please prepare a report detailing any specific stressor deemed established by the record.  Then, add this report to the claims file.  If no stressor is verified, then the RO should state so in the report.  The RO should also provide the Veteran with appropriate notice of this finding. 

Schedule the Veteran for a VA mental health examination with a VA psychiatrist or psychologist to be conducted in accordance with the DSM-V.  

4.  Regarding the Veteran's back condition, schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his back condition.

The examiner should provide the following opinions:

a)  Whether there is clear and unmistakable evidence that a back condition, particularly scoliosis, existed prior to service.

(i)  If there is clear and unmistakable evidence that a back condition pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing back condition was not aggravated, (i.e. permanently worsened beyond its natural progression), during service.

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

b)  If the examiner determines that a back condition pre-existed service and was aggravated during service, please provide an opinion as to whether it is at least as likely as not that the Veteran's current back condition is related to his service.    

c)  If the examiner determines that a back condition did not pre-exist service, please provide an opinion as to whether it is at least as likely as not that the Veteran's current back condition is related to his service.  

5.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


